Citation Nr: 0507976	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from April 1942 to 
January 1946.  He died in May 1997.  The appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for the cause of the 
veteran's death, as well Dependents' Educational Assistance.  
When notifying her of that decision later in March 1998, the 
RO also indicated she was not entitled to accrued benefits, 
either.

In November 1997, the widow-appellant had filed a claim for 
Dependency and Indemnity Compensation (DIC) (on VA Form 21-
534), alleging she was entitled to service connection for the 
cause of the veteran's death.  She also submitted a copy of 
the claims (on VA Form 21-4138) that the veteran had filed in 
February 1997, just prior to his death, for a higher rating 
for his right inguinal hernia and for, among other 
conditions, his arterial hypertension.

A claim for DIC by a surviving spouse is deemed to include a 
claim for accrued benefits.  See 38 C.F.R. §§ 3.152, 
3.1000(c) (2004).  Furthermore, this claim was filed within 
one year of the veteran's death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).  And although the RO's March 1998 
letter notifying the widow-appellant that her claim for DIC 
was denied, indicated that she was not entitled to accrued 
benefits, either, there was no actual rating decision 
concerning the claim for accrued benefits to explain why she 
was not entitled to this benefit.  The RO only summarily 
stated in its March 1998 letter that her claim was denied 
because VA did not owe her late husband veteran any money 
when he died.

In her March 1999 substantive appeal (VA Form 9), the widow-
appellant indicated that she wanted a hearing at the RO 
before a Member of the Board (now called a Veterans Law Judge 
(VLJ)).  This type of hearing is often referred to as a 
travel Board hearing.  But subsequently, in correspondence 
dated in April 1999, she canceled her request for a travel 
Board hearing because of health reasons.  See 38 C.F.R. 
§ 20.702(e) (2004).

The Board remanded the case to the RO in April 2003, 
directing further procedural and evidentiary development.  
Pursuant to the that remand, the RO issued a decision in 
November 2004 denying service connection for coronary artery 
disease for accrued benefits purposes.  There is no 
indication from the record the appellant took issue with that 
determination by submitting a notice of disagreement (NOD), 
and therefore she did not initiate an appeal to the Board 
concerning this claim for accrued benefits.  38 C.F.R. 
§ 20.201 (2004).  Additionally, while the case was on remand, 
the RO obtained, to the extent possible, VA medical records 
identified in the Board's remand.  The case since has been 
returned to the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
May 1997, at age 77, from cardiopulmonary arrest due to lobar 
pneumonia and chronic bronchitis.  

2.  At the time of his death, service connection was in 
effect for a disability identified as recurrent right 
inguinal herniotomy, postoperative, evaluated 10 percent 
disabling from September 1972 until the veteran's death.  

3.  Neither lobar pneumonia nor chronic bronchitis was 
present in service.

4.  A disability of service origin or a disability 
proximately due to or the result of or aggravated by a 
service-connected disability is not shown to have caused 
the veteran's death or played any material part in it.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

2.  The appellant is not entitled to receive Dependents' 
Educational Assistance.  38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The death certificate shows that the veteran died in May 
1997, at age 77, from cardiopulmonary arrest, due to or the 
result of lobar pneumonia and chronic bronchitis.  An autopsy 
was not performed.  At the time of his death, service 
connection was in effect for recurrent right inguinal 
herniotomy, postoperative, evaluated 10 percent disabling 
from September 1972.

Service medical records show that the veteran presented at a 
medical facility on August 4, 1942, and the assessment was 
chronic sinusitis.  On August 5, 1942, there was added the 
diagnosis of bronchitis.  In both instances, the veteran was 
returned to duty.  On August 6, 1942, the assessment was 
acute catarrhal bronchitis.  Treatment entries dated each day 
for the period August 6, 1942 to August 12, 1942, show that 
the veteran was treated for a cold and was assigned to 
quarters.

An examination was performed in July 1946 for service 
separation.  (Although the veteran was separated from 
military service in January 1946, there apparently was a 
delay in scheduling the separation physical examination).  In 
any event, the lungs were evaluated as to clinical 
inspection, and the chest x-ray was negative.  There were no 
documented episodes of pneumonia during service.  

A VA examination was performed in November 1972.  The chest 
was normal to clinical and x-ray examination.  

The veteran was admitted to a VA hospital in April 1997 with 
a medical history significant for various conditions, 
including hydrocephalus, status post ventriculoscopy and 
shunt placement in 1996, as well as chronic obstructive 
pulmonary disease (COPD).  There had been several episodes of 
upper gastrointestinal bleeding, and the veteran had been 
admitted to the hospital from a nursing home with a suspected 
respiratory tract infection.  The veteran was found to have 
bilateral aspiration pneumonia; his respiratory status 
deteriorated, and he expired in May 1997.

VA medical records, dated from 1991 to 1997, have been 
associated with the claims file.  They reflect that a chest 
x-ray in July 2002 showed fluid in the pleural cavities 
bilaterally.  An area of increased density at the left base 
was noted, consistent with a pneumonic process.  In August 
2002, a CT scan of the chest was interpreted as showing 
centrilobular emphysema.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
November 2004 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  She also was 
advised that VA would make reasonable efforts to obtain 
medical records from private doctors and hospitals.  Further, 
the rating decision appealed and the statement of the case 
(SOC) and supplemental statements of the case (SSOC's), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claims, and essentially notified the claimant of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities, hers and VA's, for 
obtaining or presenting that evidence has been fulfilled.

As for assisting the appellant with her death claims, the 
veteran's service medical records are on file, as are his VA 
medical records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
In this regard, the Board's remand directed the RO to obtain 
VA medical records prior to 1996.  And the RO requested VA 
medical records of the veteran's treatment from 1965 to 1996.  
However, the VA medical records service advised that 1966 
treatment notes were no longer retrievable, in light of VA 
rules and regulations concerning archiving of records.  So, 
further efforts to obtain records of remote VA treatment 
would be futile.  

Additionally, the appellant has not identified any records 
from private medical providers that should be obtained.  She 
was asked to advise VA if there was any other information or 
evidence she considered relevant to her claims so that VA 
could help her by getting that evidence.  She also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC's what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of November 2004, which 
obviously was sent after the RO's initial March 1998 decision 
denying the death benefits claims.  But that initial decision 
occurred prior to even the VCAA's becoming law (which did not 
happen until some years later, in November 2000).  It 
therefore stands to reason that the RO did not have any 
obligation to provide VCAA notice when initially adjudicating 
these claims because the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided contemporaneously 
with issuing the SSOC, also in November 2004 (wherein the RO 
readjudicated the claims in light of the additional evidence 
received since the initial decision and SOC).  The VCAA 
notice also was provided prior to recertifying the claimant's 
appeal to the Board.  And the claimant had ample opportunity 
before recertification to identify and/or submit additional 
supporting evidence in response.  She even had an additional 
90 days, once the Board received her appeal, to submit 
additional evidence and even beyond that point by showing 
good cause for any delay in missing the terminal date.  
38 C.F.R. § 20.1304 (2004).  

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).


However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the November 2004 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that she was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The November 2004 VCAA letter requested her to 
provide or identify any evidence to support her claims for 
service connection for the cause of the veteran's death.  So 
a more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him/her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  



Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The applicable criteria pertaining to service connection for 
the cause of death provide as follows:  

(a)	General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 

(b)	Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 

(c)	Contributory cause of death. 

(1)	Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 

(2)	Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

(3)	Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

(4)	There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §  3.312 (2004).

Analysis

The evidence shows that pneumonia and chronic bronchitis, the 
underlying conditions causing the veteran's death, were first 
medically confirmed about 50 years after his military 
service.  There is no medical opinion in the record linking 
any chronic respiratory condition to the veteran's military 
service.  

In reaching the determination that the conditions resulting 
in the veteran's death had their inception decades after 
service and are not attributable thereto, the Board has 
considered service medical records showing treatment in 
August 1942 for an episode of respiratory symptoms described 
as sinusitis/bronchitis.  The veteran was treated for about 
nine days for respiratory symptoms that amounted to the 
common cold.  Thereafter, there were no documented 
recurrences of respiratory conditions during the remainder of 
his military service, and about four years later, at the 
separation examination, the respiratory system was found to 
be normal.  

Although a service department examiner, in one instance, 
attributed the veteran's respiratory symptoms to "chronic" 
sinusitis, that assessment of chronicity finds no other 
support in the record.  There is no post-service medical 
evidence of any recurrent sinusitis, while COPD was not 
verified until about 50 years after the veteran had left 
military service, and in any event, no clinician has linked 
the veteran's fatal COPD or pneumonia to military service.  
In sum, the competent medical evidence demonstrates that in-
service respiratory symptoms were acute and transitory and 
resolved without producing chronic residual impairment.  
There is no basis for a grant of service connection for the 
cause of the veteran's death on the grounds of a disability 
that was incurred in service 

The appellant's assertion to the effect that either pneumonia 
or chronic bronchitis caused the veteran's death amounts to a 
medical opinion.  As a layperson, the appellant is not 
competent to offer a medical opinion concerning the cause of 
her husband's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The appellant does not contend nor does the evidence 
demonstrate that the veteran's service-connected 
postoperative inguinal hernia led to the development of the 
fatal pneumonia or chronic bronchitis causing his death.  
Moreover, it is neither contended nor does evidence show that 
the veteran's service-connected postoperative inguinal hernia 
aided or lent assistance to the production of death by making 
the veteran less capable of resisting the pneumonia or 
chronic bronchitis that resulted in his death.  Accordingly, 
no basis is provided for a grant of service connection for 
the cause of the veteran's death on the grounds that a 
service-connected disorder was etiologically related to the 
conditions causing death or was itself a contributory cause 
of death.

For these reasons, the claim for service connection for the 
cause of the veteran's death must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 

Eligibility for Survivors' and Dependents' Educational 
Assistance under VA governing criteria is set forth at 
Chapter 35 of Title 38 of the United States Code pertaining 
to veterans benefits.  The appellant's eligibility to that 
benefit derives from being the surviving spouse of a veteran 
who died of a service-connected disability; or had total 
disability permanent in nature resulting from a service-
connected disability or who died while a disability so 
evaluated was in existence.  As discussed above, the veteran 
did not die because of a service-connected disability nor was 
there a service-connected permanent and total disability at 
the time of his death.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Allowance is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


